Finch, J. (dissenting).
I dissent as to a dismissal of the plaintiff’s lien and vote to affirm. As I read the case of Pascual v. Greenleaf Park Land Co., Inc. (245 N. Y. 294), the lien in the case at bar is sufficient within this authority. Here it appears on the face of the notice of lien that no claim is made by the lienor for labor and material to be performed and furnished. The hen is filed only for labor and material which have been performed and furnished.
Judgment reversed and a new trial ordered, with costs to the appel'ants to abide the event. Settle order on notice.